Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 10 line 10 “(S11,S12)” should be –(S11,S21)-.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. Independent claims 1 and 10 recite the following abstract concepts in BOLD of
Claim 1:
computing, by a processor, a junction temperature prediction value of the first power semiconductor device based on a power loss and a thermal resistance of the first power semiconductor device; 
computing, by the processor, a junction temperature prediction value of the second power semiconductor device based on a power loss and a thermal resistance of the second power semiconductor device; 
computing, by the processor, a temperature prediction value of the heat sink by subtracting the junction temperature prediction value of the first power semiconductor device from a sensing temperature sensed by the temperature sensor; and 
finally determining, by the processor, the junction temperature of the second power semiconductor device by adding the temperature prediction value of the heat sink to the junction temperature prediction value of the second power semiconductor device. 
Claim 10:
a memory configured to store a predetermined power loss computational formula of each of the first and second power semiconductor devices using a plurality of parameters as variables and a thermal resistance of each of the first and second power semiconductor devices predetermined by a method of measuring changes of the temperatures of the first and second power semiconductor devices for each liter per minute of coolant flowing through the heat sink; and 
a processor configured to determine a junction temperature of the second power semiconductor device based on information stored in the memory and a sensing temperature of the temperature sensor, 
wherein the processor is configured to: 
receive the parameters related to the operation of the power module to calculate the power loss of the first power semiconductor device, and 
compute a junction temperature prediction value of the first power semiconductor device based on the power loss and the thermal resistance of the first power semiconductor device,
 receive the parameters related to the operation of the power module to calculate the power loss of the second power semiconductor device, and 
compute a junction temperature prediction value of the second power semiconductor device based on the power loss and the thermal resistance of the first power semiconductor device, 
compute a temperature prediction value of the heat sink by subtracting the junction temperature prediction value of the first power semiconductor device from the sensing temperature sensed by the temperature sensor provided in the first power semiconductor device, and 
finally determine the junction temperature of the second power semiconductor device by adding the temperature prediction value of the heat sink to the junction temperature prediction value of the second power semiconductor device.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor and memory are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Receiving parameters is considered necessary data gathering that does not amount to significantly more than the judicial exception . As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
Claims 2-9, 11-12 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Claim Objections
Claims 2 and 5 are objected to because of the following informalities: “a power loss” should be -the power loss-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recite “a preset thermal resistance” of the first or second power semiconductor device. It is unclear if these are the same or different that the “thermal resistance” of the first or second power semiconductor device recited in claim 1. For purposes of examination, the preset values will be considered the same as the values in claim one. 
Claim 4 recites “measuring a change in the temperature of the first power semiconductor device”. It is unclear from the claim language if the change in temperature is the change measured by the temperature sensor, the junction temperature prediction value of the first power semiconductor device, or something else. For purposes of examination, the change in temperature will be considered to be the change measured by the temperature sensor.
Claim 7 recites “measuring a change in the temperature of the second power semiconductor device”. It is unclear from the claim language what the temperature change is since claim 1 explicitly recites that the second power semiconductor device does not have a temperature sensor. Is the change in temperature the change measured by the temperature sensor that is part of the first power semiconductor device, a change in the junction temperature prediction value of the second power semiconductor device, or something else? 
Claim 10 recites “a method of measuring changes of the temperatures of the first and second power semiconductor devices”. It is unclear if the changing temperature for the first and second power semiconductor devices is measured by the temperature sensor, since only the first  power semiconductor device has a temperature sensor.
Claim 10 further recites in lines 10-11, “receive the parameters related to the operation of the power module”. There is no antecedent basis for the parameters related to the operation of the power module. Additionally it is unclear if the parameters related to the operation of the power module are the same or different from “a plurality of parameters” in line 6. 
Examiner’s Note
Regarding claim 1, the closest prior art of record, Sarwar et al., US 20190250205 (hereinafter Sarwar), Kerkman et al., US 20070073510 teaches the following:
Sarwar teaches 
a first power semiconductor device (e.g. Fig. 1 item 110 IGBT junction and paragraph [0030]) disposed adjacent to a heat sink for cooling (Fig. 1 item 118 heat sink and paragraph [0030]) and having a temperature sensor (Fig. 1 time 122 Tm thermistor and paragraph [0034]), and a second power semiconductor device disposed adjacent to the first power semiconductor device and having no temperature sensor  (e.g. Fig. 1 item 120 freewheeling diode and paragraph [00130]),
computing, by a processor (e.g. Fig. 1 processor 130 and paragraph [0043]), a junction temperature prediction value of the first power semiconductor device (e.g. “When determining a remaining useful life, a Kalman filter or other suitable estimation technique can be used to estimate junction temperature T.sub.j. “, see paragraph [0055]) based on a power loss (e.g. “The circuit 208 includes a IGBT temperature term T.sub.tt that represents temperature of the IGBT junction 110 resulting from power loss across it, and a diode temperature term T.sub.td that represents the temperature of the diode 120 resulting from power loss across it.“, see paragraph [0036]) and a thermal resistance of the first power semiconductor device (e.g. see paragraph [0035], “FIG. 2 shows an illustrative thermal model 200 of the IGBT module 108 that models a thermal response of various elements of the IGBT module 108. The thermal model 200 is in the form of a circuit diagram that includes various RC circuits that describe thermal flow through the elements of the IGBT module 108. Each RC circuit corresponds to an element of the IGBT module 108, such as the IGBT module 108, the heat sink 116, the thermistor 122, etc., and represents a thermal response of the element. In particular, a thermal response time constant for the n.sup.th element is given by τ.sub.n and is equal to the product of the thermal resistance and the thermal capacitance (i.e., τ.sub.n=R.sub.nC.sub.n) and ; 
computing, by the processor (e.g. Fig. 1 processor 130 and paragraph [0043]), a junction temperature prediction value of the second power semiconductor device based on a power loss  (e.g. “The circuit 208 includes a IGBT temperature term T.sub.tt that represents temperature of the IGBT junction 110 resulting from power loss across it, and a diode  (i.e. the second power semiconductor device) temperature term T.sub.td (i.e. junction temperature prediction value of the second power semiconductor device) that represents the temperature of the diode 120 resulting from power loss across it.“, see paragraph [0036])  and a thermal resistance of the second power semiconductor device (i.e. “The diode 120 is represented by resistance R.sub.td and capacitance C.sub.td. The thermal response time constant for the diode circuit 220 is given by τ.sub.td=R.sub.tdC.sub.td.,” see paragraph [0037]) ; 
computing, by the processor, a temperature of the heat sink (e.g. “Various sensors are used to measure electrical and temperature parameters from various locations of the IGBT module, including heat sink temperatures T.sub.h, “, see paragraph [0033]) and subtracting a measured temperature form a junction temperature (se Tj-Tm in Eq. 3).
Kerkman teaches determining, by the processor, the junction temperature of the second power semiconductor device (e.g. predicting diode junction temperature from NTC sensor temperature value and power losses, see paragraph [0064]).
However, the prior art fails to anticipate or render obvious computing, by the processor, a temperature prediction value of the heat sink by subtracting the junction temperature prediction value of the first power semiconductor device from a sensing temperature sensed by the temperature sensor; and finally 
determining, by the processor, the junction temperature of the second power semiconductor device by adding the temperature prediction value of the heat sink to the junction temperature prediction value of the second power semiconductor device in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2857